DETAILED ACTION

This Office action is in response to the amendment filed July 5, 2022.
Claims 1-22 are pending and have been examined.
No claims have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/00492963) in view of Tian (US 2017/0277533). 

Regarding claim 1, Gupta discloses:
a first processor and a first non-transitory memory comprising program code, wherein the first non-transitory memory and the program code are configured to, with the first processor (see at least paragraph 23, server), cause the apparatus to at least: 
receive location data associated with at least one Type-1 device and at least one Type-2 device (see at least paragraph 18, proximity area, devices in the proximity area; paragraphs 20 and 23; paragraph 47; remote device location may be tracked using GPS; figure 7); 
based at least in part on the location data, generate at least one Type-1 [data] for the at least one Type-1 device and at least one Type-2 [data] for the at least one Type-2 device (see at least paragraph 23, package media content into primary bundles intended for devices within the proximity area; figure 8); 
transmit the at least one Type-1 [data] and the at least one Type-2 [data] to the at least one Type-1 device (see at least paragraph 23, the bundles are forwarded to the one or more remote devices and a first remote device can receive content not intended for it but send that content to a second remote device within the proximity area; paragraph 34, first remote device receives bundle data designated for it; paragraph 29, each device receives it own content and may receive content for other devices); and 
cause the at least one Type-1 device to execute the at least one Type-[data], wherein the at least one Type-1 [data] is configured to cause the at least one Type-1 device to transmit the at least one Type-2 [data] to the at least one Type-2 device (see at least paragraph 23, a first remote device can receive content not intended for it but send that content to a second remote device within the proximity area; paragraph 34, first remote device receives a primary bundle and extracts content designated to it and forward content to other remote devices; paragraphs 35 and 36)
However Gupta does not explicitly disclose, but Tian discloses:
secure-ware (see at least Abstract, upgrading firmware by sending upgrade data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by adapting the teachings of Tian to include upgrading the firmware of a device.  The combination allows for easily maintaining up to date hardware by allowing firmware of a device to be updated.

Regarding claim 2, the rejection of claim 1 is incorporated, and Gupta further discloses:
wherein the at least one Type-1 device comprises at least one second processor and at least one second non-transitory memory (paragraph 26, remote device includes processor a memory portion; paragraph 29, memory portion used to store data including applications)

Regarding claim 3, the rejection of claim 2 is incorporated, and Gupta further discloses:
wherein the at least one Type-1 device comprises at least one of a camera element or a microphone element (see at least paragraph 26, remote device include input devices 210; paragraph 28, input device 210 may include a visual input device such as a camera and an audio input device such as a microphone)

Regarding claim 4, the rejection of claim 2 is incorporated, and Gupta further discloses:
wherein the at least one Type-1 device comprises a sensor-independent interface, and wherein the sensor-independent interface is configured to electronically couple the at least one Type-1 device to the at least one Type-2 device (see at least paragraph 26, remote device comprise wireless transceivers; paragraph 27, remote device has multiple ways of communicating with other remote devices)

Regarding claim 5, the rejection of claim 1 is incorporated.  However Gupta does not explicitly disclose, but Tian discloses:
wherein the at least one Type-1 secure-ware comprises at least one life cycle indicator, and wherein the first non-transitory memory and the program code are configured to, with the first processor, cause the apparatus to further: cause the at least one Type-1 device to exit the at least one Type-1 secure-ware based on the at least one life cycle indicator (see at least paragraph 68, when it is determined that upgrading the firmware has failed within the preset time interval, exit upgrading the firmware to stop operating upgrading the firmware at this time)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta by adapting the teachings of Tian to include a timeout for upgrading the firmware of a device.  The combination allows for easily maintaining up to date hardware by allowing firmware of a device to be updated as well as accounting for failure of updates.

Regarding claim 6, the rejection of claim 1 is incorporated, and Gupta further discloses:
wherein the at least one Type-2 device comprises at least one sensor-dependent interface, and wherein the at least one sensor-dependent interface is configured to electronically couple the at least one Type-2 device to at least one sensing element (see at least paragraph 28, remote device has an input device that may include a camera or a microphone; paragraph 26, remote device includes a user interface comprises  input devices)

Regarding claim 21, the rejection of claim 1 is incorporated, and Gupta further discloses:
the location data comprising: a first location descriptor describing a first geolocation associated with the at least one Type-1 device, and a second location descriptor describing a second geolocation associated with the at least one Type-2 device (see at least paragraph 47, methods of tracking the remote devices include GPS, used for gathering proximity data of the remote devices)

Regarding claim 22, the rejection of claim 21 is incorporated, and Gupta as modified further discloses:
generate the at least one Type-1 secure-ware for the at least one Type-1 device based at least in part on the first location descriptor; and generate the at least one Type-2 secure-ware for the at least one Type-2 device based at least in part on the second location descriptor (see at least paragraph 23, package media content into primary bundles intended for devices within the proximity area; figures 7 and 8; paragraphs 34-36, 29)

Regarding claims 8, 12, and 13 and 15, 19, and 20, the scope of the instant claims does not differ substantially from that of claims 1, 5, and 6 and are each rejected for the same reasons as set forth in the rejections, respectively.
Regarding claims 9-11 and 16-18, the scope of the instant claims does not differ substantially from that of claims 2-4 and are each rejected for the same reasons, respectively.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2007/00492963), in view of Tian (US 2017/0277533), and further in view of Abou Ismail (2019/0142313). 

Regarding claim 7, the rejection of claim 6 is incorporated.  However, Gupta and Tian do not explicitly disclose, but Abou Ismail discloses:
wherein the at least one Type-2 secure-ware comprises at least one software driver for the at least one sensing element (see at least paragraph 0111, Firmware 1010 may include drivers to enable the controller 1000 to interface with the frequency detection circuit 140 and the auxiliary sensors 160.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gupta and Tian by adapting the teachings of Abou Ismail to include a driver in the firmware update.  The claimed invention is merely a combination of old elements, and in the combination each element would have performed the same function as it did separately.  One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 14, the scope of the instant claim does not differ substantially from that of claim 7 and is rejected for the same reasons.

Response to Arguments
Rejection of claims under §103:
Applicant’s arguments with respect to the claims have been fully considered but are not persuasive.  
Applicant asserts Gupta does not disclose the type-1 secure-ware for the type-1 device and the type-2 secure-ware for the type-2 device since Gupta does not differentiate between secure-ware.  Applicant states the Office Action indicates Gupta does not disclose any secure-ware but does not indicate the claimed type-1 secure-ware and type-2 secure-ware are obvious.  Examiner respectfully disagrees.  As seen in the rejections above, Gupta discloses sending content specifically, but more generally simply data, to various devices ¶23,34,29.  Gupta discusses that data is intended for specific devices, for example a remote device may receive bundled data intended for itself (¶34) and may also receive content intended for other devices as well (¶29).  Tian is provided as disclosing that the data being sent could be secure-ware in that it discloses sending firmware data to the devices.  Therefore the combination of the prior art does disclose type-1 secure-ware for the type-1 device and the type-2 secure-ware for the type-2 device.
	Applicant also asserts Tian’s teachings of stopping the upgrade of the firmware does not render obvious the claimed exiting the secure-ware based on a life cycle indicator.  Applicant states the Office Action indicates the claimed secure-ware is taught by Tian’s firmware of a device and the teachings discuss the upgrading of the firmware being terminated not the firmware itself as seen in claim 5.  Examiner respectfully disagrees.  The claims indicate that the type-1 secure-ware is generated, transmitted and executed at the type-1 device and later that the type-1 secure-ware is exited based on the life cycle indicator.  If the data being sent (claimed type-1 secure-ware) is the firmware upgrade then exiting the firmware upgrade process would be exiting the type-1 secure-ware.  Based on the current claim language, the prior art does disclose exiting the secure-ware based on a life cycle indicator.
Applicant asserts Gupta does not disclose generation of secure-ware for any particular devices but merely packaged media content into bundles intended for remote devices.  Applicant contends the distinction between media content and secure-ware is not trivial, yet the Office Action alleges the combination would be obvious for maintaining up to date hardware by upgrading device firmware.  Applicant states this use deviates from Guptas intended use of the generated package entirely which is to merely provide media content for playing at a remote device and no actual execution of firmware for operating any device.  Examiner respectfully disagrees.  Gupta does not specifically discuss secure-ware for particular devices, but content and more generally data for specific devices (¶29, device receives its own content and content for other devices, ¶23, fig 3).  Although there are certainly differences between content and secure-ware or in Tian’s case firmware, claim 1 does not appear to include specifics of the secure-ware beyond generating, transmitting, and executing it on the intended device.  Gupta also does not dive too deeply into the content being transmitted but more on the transmission process.  Tian was provided for disclosing that secure-ware may be firmware which can be transmitted to devices.  Therefore the combination discloses data for particular remote devices and that the data may be secure-ware.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday, Tuesday, and Thursday 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough can be reached on (571) 272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        


/s. SOUGH/
Supervisory Patent Examiner, Art Unit 2192/2194